70 F.3d 1262
76 A.F.T.R.2d 95-7989
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Norman E. LEHNHARDT, Debtor.Norman E. LEHNHARDT, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE;  United States Attorney;  AttorneyGeneral of the United States, Defendants-Appellees,andAnita Jo TROXLER, Trustee, Party in Interest.
No. 95-2393.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CA-94-672-2, BK-93-13722-C-13-G)
Norman E. Lehnhardt, Appellant Pro Se.  Frank Phillip Cihlar, David I. Pincus, Gary R. Allen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
M.D.N.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the bankruptcy court's dismissal of his petition filed under Chapter 13 of the Bankruptcy Code.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lehnhardt v. Internal Revenue Service, No. CA-94-672-2 (M.D.N.C. May 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED